                   Case 4:19-cv-00017-KGB Document 15 Filed 01/15/19 Page 1 of 1
                                                                                                                                        FILED
                                                                                                                                  U.S. DISTRICT COURT
                                                                                                                              EASTERN DISTRICT ARKANSAS
AO 187 (Rev. 7/87) Exhibit and Witness List
                                                                                                                                        JAN 1 5 2019
                                        united States District c~ w. Mc~~ACK, CLERK
                                                     Eastern District of Arkansas                                                                      DEP CLERK


American Atheists, Inc.                                Stanley Jason Rapert                                 EXHIBIT AND WITNESS LIST
                                                V.
                                                                                                           CASE NUMBER: 4: l 9-cv-00017

PRESIDING JUDGE                                             PLAINTIFF'S ATTORNEY                                     DEFENDANT'S ATTORNEY
Kristine G. Baker                                           Phil Kaplan                                              Dylan Jacobs
TRIAL DATE(S)                                               COURT REPORTER                                           COURTROOM DEPUTY
01/15/2019                                                  Elaine Hinson                                            Tracy Washington
 PLF.   DEF.         DATE.
                                   MARKED ADMITTED                                        DESCRIPTION OF EXHIBITS . AND WITNESSES
 NO     NO.        OFFERED


 1             01/15/2019           X          X            Affidavit of Sen. Rapert

2              01/15/219           X           X            Email exchange with Betty Femau

3              01/15/2019          X           X             Email exchange with Starr Stuff

4              01 / 15/2019        X           X            Email exchange with Betty Femau

5              01 / 15/2019        X           X            Screen shot of Sen. Rapert's personal Twitter account




               "

include a notation as to the locat1on of any exh1b1t not held with the case file or not available because of size.

                                                                                                                               Page I of_l_ _ Pages
